﻿It gives me great pleasure to extend to you, Sir, on behalf of the United Arab Emirates, my warmest congratulations on your election to the presidency of the United Nations General Assembly at its forty-fourth session. This election reflects the deep appreciation of the international community for the constructive role played by your country, Nigeria, in Africa as well as in respect of other international issues. It is also a token of esteem for your diplomatic experience.
I am pleased to extend sincere thanks to your predecessor, the former Foreign Minister of Argentina, for his performance as President of the last session.
I also seize this opportunity to reiterate the Government's confidence in the Secretary-General, and our appreciation for his efforts in resolving international problems and conflicts.
September the first marked the fiftieth anniversary of the outbreak of the Second World War - a war that devastated the structures and resources of many countries and took a toll of millions of dead or wounded.
This was the incentive that moved the founding fathers who framed the United Nations Charter to create the mechanisms of the Organization and a code of international behaviour that would, if adhered to and respected, prevent the outbreak of armed conflicts and wars. Indeed, the United Nations Charter prohibits the resort to war and the use of force, except in the case of self-defence. The founding fathers envisioned the creation of a new international order based on peace and security, and the achievement of the goal of universal equality and justice.
The era of the United Nations has been characterized by an absence of world wars hence humanity has been saved from the scourge of global destruction. However, this has not prevented the eruption of numerous wars and conflicts in the third world. Let us bear in mind that so-called regional conflicts are but extensions of international conflicts. Therefore, the resolution of those original conflicts can be achieved only within the context of a positive international climate. That is why the present detente between the two super-Powers has been welcomed by all peoples of the world: it has had a positive effect on regional disputes and conflicts. We sincerely hope that no regional conflict will be excluded from that process under the pressure of certain circumstances.
In this context, we cannot but welcome the recent agreements between the United States and the Soviet Union. It is our firm belief that the agreements will reinforce the process of detente and enhance our faith that mankind may be spared the threat of weapons of mass destruction.
International principles and fundamental concepts, especially the right to self-determination, should not suffer as a result of those developments and the new positive international climate that augurs well for mutual understanding between the peoples of the world. The enthusiasm surrounding detente should not make us overlook the fundamental rights of peoples that are still struggling for national political and economic independence. There are also peoples combating racial discrimination, as in South Africa, and peoples that are victims of foreign military occupation, as in Palestine. International peace and understanding cannot be sustained if they promote the interests of certain parties at the expense of others; otherwise, we shall be planting the seeds of tension for future generations.
If history is any guide, we may look to the future with the hope that the present policy of detente will lead to durable entente. The attainment of such a goal will transform current attitudes and values, with progress, stability and prosperity becoming the arenas of competition, and economic and social development becoming a universal right and an established fact everywhere. We also hope that this understanding will make us confront the new dangerous problems, such as the those of pollution and narcotic drug abuse, which threaten all nations, big and small, and all individuals, rich and poor.
We meet here every year to discuss our problems and concerns. Our priorities may differ, depending on our geographic locations, economic interests and political or religious persuasions. Despite those differences, we all aspire to build a world free from threats, persecution and injustice, a world in which we appreciate
each other's hopes and feel each other's pain. Against this background, we should like to share with representatives the concerns of the region to which we belong.
Our region confronts old problems, such as that of Palestine and those that have ensued from it, making the Middle East a region of permanent tension. Our region also faces new problems, such as the Iran-Iraq war and its effects. More than a year has elapsed since the ceasefire between Iran and Iraq began. The United Arab Emirates was in the forefront of the countries that welcomed that important development. We considered the ceasefire to be the first step towards the settlement of all outstanding problems between the two countries and towards finding a just and peaceful settlement enshrining the legitimate rights of the two countries.
The stalemate in the negotiations - in other words, the current no peace, no war situation - does not serve the interests of either country. We all have a strong interest in the restoration of peace to the area. Therefore, we hope that a new round of direct negotiations will begin soon. While we appreciate the role and efforts of the Secretary-General, it is incumbent upon us to urge the two parties to overcome existing obstacles in order to move the peace process towards the desired goal.
The problem of Palestine is perhaps unique in modern political history. Several wars and numerous political attempts and initiatives have failed to achieve a conclusive settlement and to restore peace to that part of the world.
In reviewing the evolution of the problem, we find it shocking to note the enormous amount of resources and energies wasted in the efforts that have been made to resolve it, yet the issue, in essence, is clear. The problem lies in an attempt to deprive a people of its land and to stamp out its national identity. Every day Israel comes up with new excuses and pretexts, whose purpose is to prevent the
Palestinian people from exercising self-determination and to deprive the region of peace and stability.
The Palestinian people, represented by the Palestine Liberation Organization, responded constructively and with a high degree of responsibility to the new international climate, as is evidenced by the peace initiative offered by the Palestine National Council at its meeting in Algiers in November 1988. By continuously entertaining the dream of Greater Israel and implementing the racist Zionist theory, Israel is persistently perpetuating its psychological complex and its ideology by lopsided logic. This is manifested in the election plan suggested for the West Bank and Gaza by the Prime Minister of Israel, which included the following conditions: that elections should not lead to negotiations with the Palestine Liberation Organization, the withdrawal of the Israeli occupation forces from the occupied territories or the exercise of the right to self-determination by the Palestinians.
The Israeli Prime Minister also insisted that the elections be held under the guns of the Israeli occupation forces. One might therefore ask: elections for whom, and what is the purpose behind them? The only logical answer is that the Israeli Government's proposal is nothing but a propaganda ploy, on the one hand, to improve Israel's image in democratic Western societies, and, on the other, to relieve Israel of the pressures of the intifadah as well as international pressures.
Throughout its long years of struggle the Palestinian people has made great sacrifices; it has made greater sacrifices in order to promote peace efforts. It would be a big mistake to assume, on the basis of recent developments, that the Palestinian people will ever surrender its land or its national identity on the altar of an unjust political settlement.
Events clearly show that the Palestinian people is determined to continue its resistance and defend its land through its valiant intifadah, which will have completed its second year by the end of the current session. The Palestinians will continue their struggle, despite the brutal oppression of the Israeli military machine and its inhuman practices, and despite the fact that innocent children and young men and women are martyred every day on their national soil.
We believe that no settlement plan will prove viable unless it takes into consideration the right of the Palestinian people to exercise national self-determination and to establish its own independent State in Palestine. We also believe that the nature of the problem and the circumstances surrounding it make its settlement impossible outside the international context in which the problem initially originated; hence the need for an international peace conference in which all the parties should participate, including the Palestine Liberation Organization and the five permanent members of the Security Council. All attempts that do not follow that approach and have that goal are doomed to failure.
Another problem that still persists in our region is the crisis situation in Lebanon. We welcome the results reached by the Tripartite High Arab Committee and the acceptance by the Lebanese parties of the Committee's plan of action. We still believe that a final settlement of the Lebanese civil war can ultimately be achieved through understanding and dialogue between the Lebanese themselves on the basis of brotherhood, tolerance and a sincere desire to resolve all outstanding problems, without involving foreign elements in this domestic affair. 
We appeal to all foreign Powers that have influence in Lebanon to refrain from adding difficulties to the Lebanese problem and to stop their intervention in Lebanon's internal affairs. We appeal also to the international community to help Lebanon at this critical stage to regain its full independence and restore its full sovereignty over its territory through the implementation of Security Council resolution 425 (1978), calling on Israel to withdraw its forces from south Lebanon and stop its intervention in internal Lebanese affairs.
While we look forward to the day when Namibia joins us a free and independent State and is able to exercise its role as a member of this international body after several decades of bitter struggle against the occupation by the racist regime of South Africa, we are increasingly worried about the future of the black majority in South Africa. The record indicates that the racist minority regime in South Africa is not yet ready to give up its policy of apartheid and oppression against the black majority. We hope that international pressure against the minority regime will not be relaxed. All efforts must be focused on the eradication of racism, as it has become irrefutably demonstrated that it cannot be reformed and that dealing with it can only reinforce its atrocious ideology.
The situations in Afghanistan, Cyprus and Kampuchea still require further endeavours aimed at reaching a final settlement in a manner that reflects the wishes of the peoples of those countries and the principles of the Charter. Despite relative improvement resulting from efforts undertaken to settle them, these problems still represent areas of tension.

We welcome the endeavours of the Presidents of Central America to bring to an end a decade of turbulence and strife in that region. The participation of the Secretary-General in these attempts will be a guarantee of their success. 
With respect to disarmament, important steps have been taken over the past two years, especially the agreements concluded between the two major military alliances. These agreements were the result of the detente between the two super-Powers. Of course, the road that lies ahead is still long. Quantitative reductions must be accompanied by qualitative reductions. Military tests and research must also come to a halt since they entail the waste of so many resources. We endorse the idea of transferring funds saved as a result of disarmament to development programmes, especially in the third world.
While significant progress has been made in the political sphere, developments in the field of international economic co-operation may give rise to pessimism. Following the stock market crash of 1987, world economic conditions have improved with increased trade and total output, contrary to expectations. However, world economic expansion has been asymmetrical. While the developed and the industrialized countries registered higher economic growth rates, the economies of Latin America and Africa have deteriorated, with declining growth rates. Consequently the per capita income gap between the rich and the poor countries continues to grow.
The single most formidable issue confronting the world community, as we embark on the next decade, is the resolution of the indebtedness of the least developed countries. The developing countries have been so encumbered by their debt obligations that interest payments alone to the creditors since the mid-1980s have far outstripped the total value of aid received by the developing nations. In 1988 those countries paid out $50 billion, in interest alone, more than they received in aid. This situation has further undermined the efforts of the developing countries to pursue economic growth rate policies. Debts and interests, in simple terms of figures, underscore the imperative for debt reduction, and in this connection we
welcome the Brady plan as a positive development. However, the solution to the debt problem will be contingent on the degree of co-operation and shared efforts of the debtors, creditors, commercial banks, national Governments and international institutions.
The instability in the international financial system should be cause for concern to the policy makers. Persistent trade deficits in the key industrialized countries and the inconsistency in their adjustment policies have put an enormous strain on the international financial system. The reverberations felt throughout the world financial markets in the aftermath of the crash in the United States of America is testimony to that fact.
The continued volatility in exchange rates and interest rates has eroded the confidence of investors and, consequently, led to a deterioration in the world economy.
We believe that the existing international system is not adequately equipped to cope with these strains and efforts at restructuring international economic relations on the basis of justice, equality and mutual interests must therefore continue. To this end the special session of the General Assembly devoted to international economic co-operation, which is to take place in the spring of 1990, provides an excellent opportunity for members to review the North-South dialogue and to seek agreement on principles that should guide their co-operation in the years to come. This would lay the foundation for the adoption, later in 1990, of an international development strategy that would be the basis for realistic and genuine agreement on the commitments of all nations to tackle the huge problems of poverty, development and the environment that beset our planet.
The general debate will conclude in a few days. Many statements were made and more will follow. Most of them expressed confidence in the future and reflected
the hopes of some and the suffering of others. What is most important is that we preserve the achievements of international co-operation. Indeed, our overriding objective should be the preservation of this international Organization, which brings us together. It is also important that by the time we meet next we should find that suffering has been transformed into hope and hopes into realities. First and foremost, this requires confidence, confidence in our abilities as human beings and confidence in each other as States.
Big projects always start with small steps. Let us march together on the road towards a world in which love, co-operation, security and prosperity reign supreme.
